Title: From George Washington to Dismal Swamp Land Company, 16 November 1795
From: Washington, George
To: Dismal Swamp Land Company


          
            Gentn
            Philadelphia 16th Novr 1795
          
          Having disposed of my share and all the interest I have in the Dismal Swamp company, to Henry Lee Esq. I request that he may, henceforward be considered as being standing in my place. He is not only to receive the profits, which may hereafter arise from that concern, but if any thing is due thereto, he is entitled to my share thereof—& is in like manner to pay all unsatisfied demands upon me on this acct passed & to come. With respect I am—Gentn—Yr mo. Obt Hble Sert
          
            Go: Washington
          
         